Citation Nr: 9905266	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-09 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969, and from November 1990 to November 1991.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1997, 
from the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

During his videoconference hearing, conducted in September 
1998, the veteran stated that he had received treatment for 
his back disability at VAMC Augusta.  He specifically 
reported consultations with neurosurgeons regarding possible 
back surgery in 1995.

A review of the claims folder indicates that it was noted on 
a development work sheet, dated in December 1996, that 
reports from VAMC Augusta were to be requested.  A later 
handwritten note states that a request needed to be made to 
Dublin VAMC, as a request was initially sent to VAMC Augusta, 
but that the file was located at Dublin.  It is unclear 
whether any response was ever received from VAMC Augusta.  
The claims folder does not currently contain reports of 
treatment claimed by the veteran at VAMC Augusta.

The Board further notes that the report of the veteran's most 
recent spine examination shows that the veteran was not 
examined by a medical doctor.

The Board concludes that a request for treatment records 
should be made to VAMC Augusta, and that the veteran should 
be scheduled for further examinations.  Therefore, this claim 
is REMANDED, to the RO for the following:

1.  The RO should request any records of 
treatment pertaining to the veteran from 
VAMC Augusta, from December 1994 until 
the present.

2.  The veteran should be scheduled for a 
VA spine examination.  The examiner is 
asked to review the claims folder prior 
to his evaluation and to conduct any 
tests or studies he deems appropriate.

Upon completion of the above listed item, the RO should 
reconsider the veteran's claim for an increased evaluation 
for his low back disability.  If the determination remains 
adverse, the RO should provide the veteran and his 
representative a supplemental statement of the case and 
adequate time to respond.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


